COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-092-CV
 
 
JAMES T. FIELDER AND                                                     APPELLANTS
ALYSE
FIELDER
 
                                                   V.
 
LEWISVILLE
IMPORTS, LTD.                                                    APPELLEE
D/B/A
BANKSTON HONDA 
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellants attempt to appeal
from a trial court order granting summary judgment in favor of Appellee, which
has filed a motion to dismiss this appeal. 
Appellee asserts that this court does not have jurisdiction over this
appeal because the order granting summary judgment is only a partial summary
judgment that does not dispose of all parties in the case, and is not a final
appealable interlocutory order.  We agree
and dismiss the appeal for want of jurisdiction.
On September 9, 2005,
Appellants filed suit against Appellee. 
On May 30, 2006, Appellants filed their first amended petition adding a
second defendant, AutoNation, Inc.  On
September 26, 2006, Appellee filed a motion for summary judgment.  AutoNation, Inc. filed its original answer on
November 1, 2006, but did not file a motion for summary judgment.  On February 28, 2007, the trial court granted
Appellee=s motion for summary judgment and ordered that Appellants take nothing
against Appellee.




The trial court=s order states that Athis is a final judgment inasmuch as it disposes of all parties and
issues in this matter.@  However, the order does not address or
purport to dispose of Appellants= claims against AutoNation, Inc.[2]
Further, the trial court has not signed a severance order.  Where, as here, there has not been a
conventional trial on the merits, an order or judgment is not final for
purposes of appeal unless it actually disposes of every pending claim and party
or clearly and unequivocally states that it finally disposes of all claims and
parties.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191,
205 (Tex. 2001).  Notwithstanding the quoted language from the
trial court=s order, the
record does not reflect that the court disposed of Appellants= claims against AutoNation, Inc., and Appellants acknowledge that
AutoNation, Inc. never filed a motion for summary judgment and that the trial
court did not render any further order disposing of Appellants= claims against AutoNation, Inc. 
Accordingly, the trial court=s order is not final for purposes of appeal.
Because there is no final
judgment or appealable interlocutory order, we grant Appellee=s motion and dismiss this case for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
 
 
PER CURIAM
 
 
PANEL
D:  HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED:  August 2, 2007




[1]See Tex. R.
App. P. 47.4.


[2]AutoNation, Inc. is not mentioned
in the style or the text of the trial court=s order.